DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/18/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The document “Cost saving in Drill and Blasting with Machine Learning” was not provided and could not be considered, but the other documents in the IDS of 11/18/2019 were fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (US 20200089823 A1)[hereinafter “Hunt”].
Regarding Claims 1, 11, and 15, Hunt discloses a system (and corresponding computer-program method) comprising:
a blast analyzer, executed by at least one hardware processor [Paragraphs [0047]-[0054] disclose a computer system for performing the disclosed functions.], to
ascertain, from a pre and post blast measurer, pre blast measurement data and post blast measurement data associated with a blasting operation for a mining site [Paragraph [0031] – “Measured movement vectors are derived from any source which is well known in the mining art, including blast movement monitors or other types of transmitters, visually-identifiable products such as, but not limited to, PVC pipes, sand bags, chains, ropes, paint cans, providing an XYZ location pre-blast and at least XY position post-blast.”];
an artificial intelligence and machine learning model implementer [Paragraph [0042] – Artificial Intelligence], executed by the at least one hardware processor, to
generate, using existing pre blast measurement data and existing post blast measurement data, a blast reconciliation model [Paragraph [0033] – “If measured movement vectors for the rock in the blast are not available, they are inferred from the blast design parameters and the post-blast topographic survey using relationships discovered by research.”],
analyze, using the blast reconciliation model, the ascertained pre blast measurement data and the ascertained post blast measurement data [Paragraph [0042] – “It isn't currently possible for mines to collect hundreds of movement data points in the blast, as they are expensive, time-consuming to install, and there are currently hindrances to the proximity that transmitters can be placed to each other. As illustrated in FIG. 8, the present method uses whatever movement information one is able to gather, then it ‘fills in the blanks’ with vectors based on research and observation. It is also, specifically contemplated herein, that, in the alternative, these vectors will be populated using artificial intelligence, simulating what a blast movement expert can provide in an instant.”Paragraph [0045] – “After the vector field is created, the in-situ block model centroids are moved into their post-blast location. As shown in FIG. 9 and referenced in flow chart (FIG. 12), a post-blast model, with dimensions varying based on requirements is created, and populated with the moved centroids of the pre-blast block model.”], and
determine, based on the analysis of the ascertained pre blast measurement data and the ascertained post blast measurement data, a blast material yield for the mining site as a result of the blasting operation [Paragraph [0038] – “Finally, a processor can perform the necessary calculations needed to optimize ore control in 3-D.  Swell is calculated by using the increase in volume pre-to-post, thereby providing the mass of rock contained inside a grade control polygon.”See Table 1.]; and
an alert generator, executed by the at least one hardware processor, to generate an alert indicative of the blast material yield [Paragraph [0046] – “As shown in the example of Table 1, the results are summarized in a chart, and dig boundaries snapped to the top of the muck pile, or the desired tops of each flitch are provided for whichever mining direction is selected.”].
Regarding Claims 2, 11, and 15, Hunt discloses a mining operation controller, executed by the at least one hardware processor, to control, based on the alert, a mining operation associated with the mining site [Paragraph [0046] – “As shown in the example of Table 1, the results are summarized in a chart, and dig boundaries snapped to the top of the muck pile, or the desired tops of each flitch are provided for whichever mining direction is selected.”].
Regarding Claims 3, 12, and 15, Hunt discloses that the pre and post blast measurer comprises a laser device to ascertain the pre blast measurement data that includes a pre blast length measurement from a reference location of the mining site to a surface of the mining site prior to commencement of the blasting operation; and the post blast measurement data that includes a post blast length measurement from the reference location of the mining site to another surface of the mining site after completion of the blasting operation, and a blast area associated with the other surface of the mining site after the completion of the blasting operation [Paragraph [0031] – “Measured movement vectors are derived from any source which is well known in the mining art, including blast movement monitors or other types of transmitters, visually-identifiable products such as, but not limited to, PVC pipes, sand bags, chains, ropes, paint cans, providing an XYZ location pre-blast and at least XY position post-blast.”Paragraph [0036] – “The post-blast topographic survey may be performed by any method which is also well known in the art, including, without limitation, a walking visual survey of markers, LIDAR, photogrammetry converted to a geo-referenced point cloud, or a fly-over drone derived topographic map. The post-blast surface is a topographic survey in the form of a point cloud (X,Y,Z) and may be actual or modelled.”].

Regarding Claims 4 and 13, Hunt discloses that the blast analyzer is executed by the at least one hardware processor, to ascertain, from the pre and post blast measurer, the pre blast measurement data and the post blast measurement data associated with the blasting operation for the mining site [Paragraphs [0047]-[0054] disclose a computer system for performing the disclosed functions.] by:
ascertaining, from a Cloud database that is to receive the pre blast measurement data and the post blast measurement data from the pre and post blast measurer, the pre blast measurement data and the post blast measurement data associated with the blasting operation for the mining site [Paragraph [0011] – “There is provided an in situ pre-blast model of a resource deposit in a blast volume to be mined, blast designs (including hole collars, explosive loading design, and detonation timing for each hole), pre and post movement data of an object located inside of the rock mass or on top of the rock mass (if available), and post-blast topographic data are input in to the memory of a general purpose computer or cloud storage.”Paragraph [0047] – “As referenced above, a computer system to implement the modeling approach disclosed herein, may comprise one or more processors, a network interface, a memory, a media interface and an optional display. The network interface allows the computer system to connect to a network, while the media interface allows the computer system to interact with media, such as a hard drive or removable media. Further, the method contemplates remote hosting and access through cloud storage.”].

Regarding Claims 5 and 14, Hunt discloses that the artificial intelligence and machine learning model implementer that is executed by the at least one hardware processor is to generate, using the existing pre blast measurement data and the existing post blast measurement data, the blast reconciliation model by: implementing the blast reconciliation model utilizing artificial intelligence and machine learning; and utilizing the artificial intelligence and the machine learning of the blast reconciliation model to analyze the existing pre blast measurement data and the existing post blast measurement data [Paragraph [0033] – “If measured movement vectors for the rock in the blast are not available, they are inferred from the blast design parameters and the post-blast topographic survey using relationships discovered by research.”
Paragraph [0042] – “It isn't currently possible for mines to collect hundreds of movement data points in the blast, as they are expensive, time-consuming to install, and there are currently hindrances to the proximity that transmitters can be placed to each other. As illustrated in FIG. 8, the present method uses whatever movement information one is able to gather, then it ‘fills in the blanks’ with vectors based on research and observation. It is also, specifically contemplated herein, that, in the alternative, these vectors will be populated using artificial intelligence, simulating what a blast movement expert can provide in an instant.”].

Regarding Claims 6 and 16, Hunt discloses that the artificial intelligence and machine learning model implementer that is executed by the at least one hardware processor is to analyze, using the blast reconciliation model, the ascertained pre blast Paragraph [0033] – “If measured movement vectors for the rock in the blast are not available, they are inferred from the blast design parameters and the post-blast topographic survey using relationships discovered by research.”
Paragraph [0042] – “It isn't currently possible for mines to collect hundreds of movement data points in the blast, as they are expensive, time-consuming to install, and there are currently hindrances to the proximity that transmitters can be placed to each other. As illustrated in FIG. 8, the present method uses whatever movement information one is able to gather, then it ‘fills in the blanks’ with vectors based on research and observation. It is also, specifically contemplated herein, that, in the alternative, these vectors will be populated using artificial intelligence, simulating what a blast movement expert can provide in an instant.”].

Regarding Claims 7 and 17, Hunt discloses that the artificial intelligence and machine learning model implementer is executed by the at least one hardware processor [Paragraphs [0047]-[0054] disclose a computer system for performing the disclosed functions.], to generate, using the existing pre blast measurement data and the existing post blast measurement data, the blast reconciliation model by: generating, using existing spot values associated with blasting operations for a specified time duration, existing survey values associated with the blasting operations for the specified time duration, the existing pre blast measurement data associated with the blasting Paragraph [0033] – “If measured movement vectors for the rock in the blast are not available, they are inferred from the blast design parameters and the post-blast topographic survey using relationships discovered by research.”
Paragraph [0042] – “It isn't currently possible for mines to collect hundreds of movement data points in the blast, as they are expensive, time-consuming to install, and there are currently hindrances to the proximity that transmitters can be placed to each other. As illustrated in FIG. 8, the present method uses whatever movement information one is able to gather, then it ‘fills in the blanks’ with vectors based on research and observation. It is also, specifically contemplated herein, that, in the alternative, these vectors will be populated using artificial intelligence, simulating what a blast movement expert can provide in an instant.”].

Regarding Claims 8 and 18, Hunt discloses that the artificial intelligence and machine learning model implementer is executed by the at least one hardware processor [Paragraphs [0047]-[0054] disclose a computer system for performing the disclosed functions.], to generate, using the existing pre blast measurement data and the existing post blast measurement data, the blast reconciliation model by: utilizing, for the blast reconciliation model, a time series model to predict a production output value for blast material for a specified future date [Paragraph [0038] – “Finally, a processor can perform the necessary calculations needed to optimize ore control in 3-D.  Swell is calculated by using the increase in volume pre-to-post, thereby providing the mass of rock contained inside a grade control polygon.”See Table 1.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20200089823 A1)[hereinafter “Hunt”] and Sarmiento et al. (US 20150134315 A1)[hereinafter “Sarmiento”].
Regarding Claims 9 and 19, Hunt discloses that the artificial intelligence and machine learning model implementer is executed by the at least one hardware processor, to utilize, for the blast reconciliation model, the time series model to predict the production output value for blast material for the specified future date by: utilizing, for the blast reconciliation model, a linear time series model [Paragraph [0033] – “If measured movement vectors for the rock in the blast are not available, they are inferred from the blast design parameters and the post-blast topographic survey using relationships discovered by research.”], but fails to disclose:
determining, for the linear time series model, Akaike information criterion (AIC) values and Bayesian information criterion (BIC) values;

utilizing the determined smallest AIC and BIC values to predict the production output value for blast material for the specified future date.
	However, Sarmiento discloses a model evaluation procedure which discloses such steps [Paragraph [0113]].  It would have been obvious to use such a model evaluation procedure in evaluating the pre-blast/post-blast relationships of Hunt when determining blast yield because doing so would have been advantageous in when using the relationships discovered by research in that the most effective relationships could be chosen for use.

	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20200089823 A1)[hereinafter “Hunt”] and Chang et al. (US 20180075175 A1)[hereinafter “Chang”].
Regarding Claims 10 and 20, Hunt discloses that the artificial intelligence and machine learning model implementer is executed by the at least one hardware processor [Paragraphs [0047]-[0054] disclose a computer system for performing the disclosed functions.], but fails to disclose that it operates to generate, using the existing pre blast measurement data and the existing post blast measurement data, the blast reconciliation model by: determining, for the blast reconciliation model, a variance between predicted and observed production output values for blast material.
	However, Chang discloses the refinement of a model by evaluating variance in such a manner [Paragraph [0085]].  It would have been obvious to refine the pre-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865